Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The amendment filed on June 02, 2022 has been received and made of record. In response to Non-Final Office Action mailed on March 16, 2022, applicants amended claims 1, 6, 13, 14, and 19 of which claims 1, 14, and 19 are independent claims. Dependent claims 2-4, 8-12, 15-18, and 20 are maintained. Applicants cancelled dependent claims 5 and 7. NO claim has been added as new claim after the Non-Final Office Action. Therefore, claims 1-4, 6, and 8-20 are pending for consideration.

Response to Arguments

3. Applicants’ arguments in "Remarks", filed on June 02, 2022 with respect to independent claim 1, 14, and 19 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. 

Claim objections 

4.	Amendment of claim 13 is accepted by the office and therefore, objection to claim 13 has been withdrawn.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Springer et al.(US 2010/0321325 Al) (herein after Springer) in view of ROGERS et al.(US 2015/0380355 A1) (herein after ROGERS).
 
Regarding claim 1, Springer teaches an electronic device (electronic device display and touch panel, Para-1, 44), comprising 

a display panel(fig.3, Para-38) including a display region(54, light emitting structure for a display , fig.3, Para-39) and a non-display region(peripheral region 41, fig.3) adjacent to the display region(fig.3, Para-38); and 
a first antenna(antenna traces 48, fig.3) and a second antenna(antenna traces 48, fig.3), which are disposed on the display panel(fig.3, Para-42) and are overlapped with the display region(fig.3, Para-42), wherein each of the first antenna and the second antenna includes a stretchable pattern (plurality of bends, figs.6&7),

wherein a first distance between opposite ends of the stretchable pattern of the first antenna(26A) is different from a second distance between opposite ends of the stretchable pattern of the second antenna(26B, fig.7)(as seen from fig.7, all three antenna traces 26A, 26B and 26C have different distances between two opposite ends respectively).
 
Nevertheless, Springer is not found to teach expressly the electronic device, wherein the first antenna and the second antenna each have a mesh shape, the stretchable pattern includes a plurality of stretchable patterns, the mesh shape is defined by the plurality of stretchable patterns, and a number of stretchable patterns in the mesh shape of the first antenna is equal to a number of stretchable patterns in the mesh shape of the second antenna. 

However, ROGERS teaches electronic circuits, devices and device components including one or more stretchable electrical interconnects and/or electrodes, where a plurality of antennae electrodes includes mesh shape plurality of stretchable patterns(figs.1A-2, Para-32, 34, 49, 114, 149, 162). 

Therefore, one of ordinary skill in the art, before the effective filing date of the application, could substitute first and second antenna of Springer’s disclosure with RODGERS stretchable mesh shaped electrodes where a number of stretchable patterns in the mesh shape of the first antenna is equal to a number of stretchable patterns in the mesh shape of the second antenna(fig.25, Para-162). Such combination is desirable as stretchable radio frequency antennas could support multiband operation in spatial scales that are compact relative to resonant wavelength. Appropriate choices of fractals offer not only this characteristic but also attractive elastic mechanics when mounted on stretchable substrates.

Regarding Claim 4, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein the first antenna(26A or 26B or 26C, fig.7) is spaced apart from the second antenna (26B or 26C or 26A, fig.7), when viewed in a plan view(fig.7, Springer). 

Regarding claim 6, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein the first antenna and the second antenna each further comprises fastening patterns which fasten opposite ends of at least two stretchable patterns of the plurality of stretchable patterns(fig.7, Springer; figs.1A&25, ROGERS)(it is obvious to have another antenna of same structure). 

Regarding Claim 8, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein the stretchable pattern includes a curved-line portion including a plurality of curved portions, and the plurality of curved portions have a same width(fig.6, Springer; figs.25&65, ROGERS). 

Regarding claim 9, Springer as modified by ROGERS teaches the electronic device of claim 8, wherein a first width of each of the curved portions of the stretchable pattern within the first antenna is different from a second width of each of the curved portions of the stretchable pattern within the second antenna(fig.65, ROGERS). 

Regarding Claim 10, Springer as modified by ROGERS teaches the electronic device of claim 8, wherein a stretched length of the curved-line portion of the stretchable pattern within the first antenna is equal to a stretched length of the curved-line portion of the stretchable pattern within the second antenna(fig.65, ROGERS)(it is obvious to have same length of the second antenna when used as antennas).

Regarding Claim 11, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein the stretchable pattern has a curved shape(fig.6), and protrudes in a direction of the thickness of the display panel(fig.6, Springer).

Regarding Claim 12, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein each of the first antenna and the second antenna further comprises a base substrate(planer member 44, fig.6, Springer) supporting the stretchable pattern(48).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Springer et al.(US 2010/0321325 Al) in view of ROGERS et al. (US 2015/0380355 A1) and further in view of Burns et al.(US 2014/0104157 Al) (herein after Burns). 

Regarding claim 2, Springer as modified by ROGERS is not found to teach expressly the electronic device of claim 1, wherein a second region within the display region that overlaps the first antenna and the second antenna corresponds to an edge of the display region enclosing a first region that includes an input sensor(Springer teaches about a touch panel only).

However, Burns teaches transparent antennas on a display device, wherein a second region(perimeter 255, non-display region 260, fig.3D) within the display region that overlaps the first antenna and the second antenna(fig.3D) corresponds to an edge of the display region enclosing a first region that includes an input sensor(touch Panel, Para-52, 83, 97, 129).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Springer further with the teaching of Burns to include the feature in order to improve the quality and reliability of a wireless signal. 

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Springer et al.(US 2010/0321325 Al) in view of ROGERS et al. (US 2015/0380355 A1) and further in view of Foster et al.(US 2004/0 032377 A1) (herein after Foster).

Regarding Claim 3, Springer as modified by ROGERS teaches the electronic device of claim 1, wherein the first antenna and the second antenna(Para-57, Springer) are configured to provide a first frequency band(Para-57) and a second frequency band(Para-57)(multiband operation, Para-162, ROGERS) different from the first frequency band, respectively. 

Neither Springer nor ROGERS teaches expressly the electronic device, wherein when the first distance is larger than the second distance, the first frequency band is smaller than the second frequency band, and when the first distance is smaller than the second distance, the first frequency band is larger than the second frequency band.

However, Foster teaches an wave antenna wireless communication device, wherein the first antenna(17A, fig.2B) and the second antenna(21B, fig.6B) are configured to provide a first frequency band(915 MHz, Para-73) and a second frequency band(2.45 GHz, Para-77) different from the first frequency band, respectively, 

wherein when the first distance(84 mm, Para-73) is larger than the second distance(30.6 mm, Para-96), the first frequency band(915 MHz) is smaller than the second frequency band(2.45 GHz), and 

when the first distance is smaller than the second distance, the first frequency band is larger than the second frequency band(Para-73, 77, 96)(whenever one of ordinary skill in the art considers 30.6 mm as first distance and 84 mm as second distance, the first operating frequency would be 2.45 GHz and second operating frequency 915 MHz and it is obvious).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Springer further with the teaching of Foster in order to teach the claim limitations. Such a combination is desirable because it would provide improved impedance matching capability between the antenna and a wireless communication device because of reactive interaction between different sections of the antenna conductor. 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Springer et al.(US 2010/0321325 Al) in view of ROGERS et al. (US 2015/0380355 A1) and further in view of YAMAGISHI et al.(US 2019/0036208 A1)(herein after YAMAGISHI).

 
Regarding claim 13, Springer as modified by ROGERS teaches the electronic device of claim 1, further comprises an input sensor(touch panel, Para-1, Springer), wherein the input sensor comprises:
a first insulating layer(68, fig.9, Springer).

Nevertheless, Springer as modified by ROGERS is not found to teach expressly the electronic device, wherein the input sensor comprises: a first sensing layer disposed on the first insulating layer; a second insulating layer covering the first sensing layer; and a second sensing layer disposed on the second insulating layer, wherein the second sensing layer comprises a plurality of sensor units, which are spaced apart from the first and second antennas in a thickness direction.

However, YAMAGISHI teaches an antenna built-in touch panel further comprises an input sensor(touch panel), wherein the input sensor(touch panel) comprises:

a first insulating layer(PET film 45, fig.2, Para-60);

a first sensing layer(drive electrode layer 22, fig.2, Para-58; drive electrodes 25, fig.6) disposed on the first insulating layer(45);

a second insulating layer(optically clear adhesive layer 43, PET film 12, fig.2) covering the first sensing layer(22, 20); and 
a second sensing layer(sensing electrode layer 10, fig.2, Para-58) disposed on the second insulating layer(12, 43),
wherein the second sensing layer(layer 10) comprises a plurality of sensor units(sensing electrodes 11, fig.1), which are spaced apart from the first and second antennas(21a, 21b, 21c, fig.5) in a thickness direction(fig.2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Springer further with the teaching of YAMAGISHI to include the feature in order to provide an antenna built-in touch panel having a smaller thickness.

12.	Claim 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu(US 2019/0361549 Al) in view of Foster et al. (US 2004/003 2377 A1) (herein after Foster).

Regarding claim 14, Gu teaches an electronic device (transparent antenna-integrated touch sensor device, Para-8), comprising
 
a display panel(display screen 204, figs.1E&3, Para-87) including a display region(display screen area, fig.3) and a non-display region(border area, fig.3) adjacent to the display region(fig.3); 

an input sensor(touch screen 300, Para-52, 98) disposed on the display panel(fig.3) and overlapped with a first region of the display region(fig.3); and 

a first antenna(antenna area 318 or antenna area 320, fig.3) and a second antenna(antenna area 320 or antenna area 318, fig.3), which are disposed on the display panel(fig.3) and are overlapped with a second region of the display region(fig.3), wherein each of the first antenna and the second antenna includes a mesh pattern(conductive mesh, Para-60), wherein the first antenna and the second antenna each have a mesh shape (Para-60).

Nevertheless, Gu is not found to teach expressly the electronic device, wherein the mesh pattern of the first antenna comprises a first pattern portion with a first size, and the mesh pattern of the second antenna comprises a second pattern portion with a second size different from the first size, and wherein, the stretchable pattern includes a plurality of stretchable patterns, the mesh shape is defined by the plurality of stretchable patterns, and a number of stretchable patterns in the mesh shape of the first antenna is equal to a number of stretchable patterns in the mesh shape of the second antenna.

    PNG
    media_image1.png
    177
    445
    media_image1.png
    Greyscale

However, Foster teaches a wave antenna wireless communication device, wherein the wave [mesh] pattern of the first antenna (17A, figs.4B&4E) comprises a first pattern portion with a first size(21A, semi-circle shape with greater amplitude), and the wave[mesh] pattern of the second antenna(17B) comprises a second pattern portion with a second size(21B, semi-circle shape with smaller amplitude) different from the first size (fig.4E), and wherein, the stretchable pattern includes a plurality of stretchable patterns(fig.4E), the mesh shape is defined by the plurality of stretchable patterns(figs.2A-6D) and related text), and a number of stretchable patterns in the mesh shape of the first antenna is equal to a number of stretchable patterns in the mesh shape of the second antenna (fig.4E)(as seen from fig.4E, there are four peaks on both antenna 21A and 21B).
 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Gu with the teaching of Foster in order to teach the claim limitations. Such a combination is desirable because it would provide improved impedance matching capability between the antenna and a wireless communication device because of reactive interaction between different sections of the antenna conductor. 

Regarding claim 15, Gu as modified by Foster teaches the electronic device of claim 14, wherein each of the first pattern portion and the second pattern portion comprises a plurality of stretchable patterns, each of which has a curved-line portion(fig.4E, Foster).
Regarding claim 16, Gu as modified by Foster teaches the electronic device of claim 15, wherein the curved-line portion comprises a plurality of curved portions, and a number of the curved portions of the first pattern portion is equal to a number of the curved portions of the second pattern portion(figs.2B-2C,2D,3-4B, 4D-4E, Foster).

Regarding claim 18, Gu as modified by Foster teaches the electronic device of claim 14, further comprising a base substrate(inner wall 64, fig.8A, Foster), which supports the first antenna and the second antenna and is stretchable(17). 

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gu(US 2019/0361549 Al) in view of Foster et al.(US 2004/003 2377 A1) and further in view of ROGERS et al.(US 2015/0380355 A1) (herein after ROGERS). 

Regarding claim 17, Gu as modified by Foster is not found to teach expressly the electronic device of claim 16, wherein a first width of each of the curved portions of the first pattern portion is smaller than a second width of each of the curved portions of the second pattern portion.
	
However, ROGERS teaches stretchable electronics, wherein a first width of each of the curved portions of the first pattern portion is smaller than a second width of each of the curved portions of the second pattern portion(fig.65).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Gu further with the teaching of ROGERS to include the feature in order to provide a combination of advance electronic function and compliant mechanics supporting a broad range of device applications including sensing, actuation, power storage and communication.

14.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al.(US 2014/0104157 Al) in view of ROGERS et al.(US 2015/0380355 A1)(herein after ROGERS).

Regarding claim 19, Burns teaches a method of fabricating an electronic device(method of manufacturing a display device, Para-96), comprising 

providing a display panel including a display region(display region 250, fig.2B), in which a first region and a second region(area around the perimeter 255 regarded as second region which is attached to non-display region, i.e. frame or display side wall or bezel region) enclosing the first region are defined, and a non-display region, which is adjacent to the display region(610, fig.6, Para-97); 
attaching a first mesh shaped [stretchable] antenna(first antenna 320e, fig.3E)(any one of antenna 320e is regarded as first antenna which is placed on side wall of the display), which is mesh [stretchable] shaped and has a first size(fig.3E), to the second region of the display panel(Para-56)(side wall or bezel region of the display panel);
 
coupling[stretching] a second [stretchable] antenna [from the first size to a second size](630, fig.6, Para-101/102); and 

attaching the second stretchable antenna to the second region of the display panel(Para-102: in some implementations, the second antenna may be transparent and formed in the display region of the transparent substrate along with the first antenna). 

Nevertheless, Burns is not found to teach expressly the method of fabricating an electronic device, comprising: stretching a second stretchable antenna from the first size to a second size; and attaching the stretched second stretchable antenna to the second region of the display panel.

However, ROGERS teaches a method of forming stretchable electronics, elastic interconnects comprising: stretching a second stretchable antenna from the first size(figs.1A-1C) to a second size(figs.1A-1C, Para-148); and 
attaching the stretched second stretchable antenna(Para-150).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Burns with the teaching of ROGERS to include the feature in order to retain electrical conductively efficiently and maintain effectiveness of the antenna module. 

Regarding claim 20, Burns as modified by ROGERS teaches the method of claim 19, wherein the first stretchable antenna (first antenna/second antenna, Burns) and the second stretchable antenna(first antenna/second antenna, Burns) comprise a first stretchable pattern(figs.1A-1C, ROGERS) and a second stretchable pattern(figs.1A-1C, ROGERS), respectively, and 

the forming of the second stretchable antenna comprises stretching the first stretchable pattern to form the second stretchable pattern(figs.1A-1C, ROGERS, Para-148: these embodiments illustrate the utility of aspects of the invention for providing a geometry where multiple first-order unit cells are arranged in a specific configuration to create a secondary geometry).
Conclusion
15.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Note


16.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692